Felton, Chief Judge.
Where the answer of the city official upon whom the summons of garnishment for the wages of a city employee had been served, under Ga. L. 1945, p. 438 (Code Ann. Ch. 46-8), specifically stated that said official did not give her assent and consent to said garnishment proceedings or judgment thereon, and where the traverse to the garnishee’s answer contained the same statement, no valid judgment, default or otherwise, could be rendered against the garnishee city. Ga. L. 1945, pp. 438, 440 (Code Ann. § 46-805); Redwine v. Morgan, 88 Ga. App. 625 (77 SE2d 330); Troup County Bd. of Commissioners v. Public Finance Corp., 109 Ga. App. 547 (1) (136 SE2d 509). Since the sums sought to be garnished could not be condemned without the garnishee’s consent, there was no necessity or requirement for them to be paid into court. Therefore, the court did not err in its order dismissing the traverse to the garnishee’s answer.

Judgment affirmed.

Argued February 3, 1969
Decided February 20, 1969.
Murray C. Underwood, for appellant.
Thomas 0. Davis, for appellees.